 

Exhibit 10.15

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made as of the 31 day of May, 2013 (the
“Agreement”), by and between NICOLET NATIONAL BANK (the “Bank”), a National Bank
organized under the laws of the state of Wisconsin and ERIC J. WITCZAK, a
resident of the State of Wisconsin (the “Executive”).

 

RECITALS:

 

The Executive has been employed by the Bank since August 23, 2000 and as
Executive Vice President since September 20, 2011;

 

The Bank recognizes the increased level of responsibility of the Executive and
desires to increase the Executive’s base pay commensurate with the additional
level of responsibility and the Executive desires to accept the increased level
of responsibility;

 

In consideration of the Executive’s continued employment by the Bank, increased
level of authority and additional monetary consideration and the mutual
agreements hereinafter set forth, the parties hereby agree as follows:

 

1.           Definitions. Whenever used in this Agreement, the following terms
and their variant forms shall have the meaning set forth below:

 

1.1        “Agreement” shall mean this Agreement and any exhibits incorporated
herein together with any amendments hereto made in the manner described in this
Agreement.

 

1.2         “Area” shall mean the geographic area within a 50 mile radius of the
Bank’s corporate office and each branch office, it being the express intent of
the parties that the Area as defined herein is the area where the Executive
performs or performed services on behalf of the Bank under this Agreement as of,
or within a reasonable time prior to, the termination of the Executive’s
employment hereunder.

 

1.3        “Bank Information” means Confidential Information and Trade Secrets.

 

1.4        “Business of the Bank” shall mean the business conducted by the Bank,
which is the business of commercial banking.

 

 

 

 

1.5        “Cause” shall mean:

 

1.5.1        With respect to termination by the Bank:

 

(a)          a material breach of the terms of this Agreement by the Executive,
including, without limitation, failure by the Executive to perform his duties
and responsibilities in the manner and to the extent required under this
Agreement, which remains uncured after the expiration of thirty (30) days
following the delivery of written notice of such breach to the Executive by the
Bank. Such notice shall (i) specifically identify the duties that the Board of
Directors of the Bank believes the Executive has failed to perform, (ii) state
the facts upon which such Board of Directors made such determination, and (iii)
be approved by a resolution passed by two-thirds (2/3) of the directors then in
office;

 

(b)         conduct by the Executive that amounts to fraud, dishonesty or
willful misconduct in the performance of his duties and responsibilities
hereunder;

 

(c)          arrest for, charged in relation to (by criminal information,
indictment or otherwise), or conviction of the Executive during the Term of this
Agreement of a crime involving breach of trust or moral turpitude;

 

(d)          conduct by the Executive that amounts to gross and willful
insubordination or inattention to his duties and responsibilities hereunder; or

 

(e)          conduct by the Executive that results in removal from his position
as an officer or executive of the Bank pursuant to a written order by any
regulatory agency with authority or jurisdiction over the Bank.

 

1.5.2        With respect to termination by the Executive, the following
conditions will establish good reason for the Executive to terminate his
employment and receive compensation as set forth in section 4.1 of the Agreement
so long as the termination occurs during a period of time not to exceed two
years following the occurrence of any of the conditions without the Executive’s
consent, the Executive provides notice to the Bank of the good reason condition
within 90 days after the condition arises and the Bank has 30 days to cure the
condition:

 

(a)          a material diminution to the scope of the Executive’s authority
(including supervisory authority), duties or responsibility;

 

(b)          following a Change of Control, a material diminution of reporting
relationship;

 

(c)          following a Change of Control, a material change in the geography
where the Executive must perform his service (e.g. a location that is beyond a
50-mile radius from the Executive’s office location immediately prior to the
Change of Control);

 

 2 

 

 

(d)          following a Change of Control, any material decrease in base
compensation, bonus opportunity or other benefits provided for in Section 4 from
the level in effect immediately prior to the Change of Control;

 

(e)          any other material breach in the Agreement.

 

1.6         “Change of Control” means any one of the following events:

 

(a)          When one person or a group acquires stock of the Bank that,
combined with stock previously owned, controls more than 50% of the value or
voting power of the stock of the Bank;

 

(b)          On the date that, during any 12-month period, either [1] any person
or group acquires stock possessing 30% of the voting power of the Bank, or [2]
the majority of the board is replaced by persons whose appointment or election
is not endorsed by a majority of the board;

 

(c)          When a person or group acquires, during any 12-month period, assets
of the Bank having a total gross fair market value equal to 40% or more of the
total gross fair market value of all of the Bank’s assets.

 

1.6A     “Company” shall mean Nicolet Bankshares, Inc., a bank holding company
incorporated under the laws of the State of Wisconsin.

 

1.7         “Confidential Information” means data and information relating to
the business of the Bank (which does not rise to the status of a Trade Secret)
which is or has been disclosed to the Executive or of which the Executive became
aware as a consequence of or through the Executive’s relationship to the Bank
and which has value to the Bank and is not generally known to its competitors.
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Bank (except where such public
disclosure has been made by the Executive without authorization) or that has
been independently developed and

disclosed by others, or that otherwise enters the public domain through lawful
means.

 

1.8        “Disability” shall mean the inability of the Executive to perform
each of his material duties under this Agreement for the duration of the
short-term disability period under the Bank’s policy then in effect (or, if no
such policy is in effect, a period of one-hundred eighty (180) consecutive days)
as certified by a physician chosen by the Bank and reasonably acceptable to the
Executive.

 

1.9        “Effective Date” shall mean the date the Bank opens for business.

 

1.10      “Initial Term” shall mean that period of time commencing on the date
of this Agreement and running until the close of business on the last business
day immediately preceding the third anniversary of the date of this Agreement or
any earlier termination of employment of the Executive under this Agreement as
provided for in Section 3.

 

 3 

 

 

1.10A   “Separation from Service” shall mean a termination of the Executive’s
employment with the Bank and all affiliated companies that, together with the
Bank, constitute the ‘service recipient’ within the meaning of Code Section 409A
and the regulations thereunder that constitutes a ‘separation from service’
within the meaning of Code Section 409A and the regulations thereunder.

 

1.11      “Term” shall mean the last day of the Initial Term or most recent
subsequent renewal period.

 

1.12      “Trade Secrets” means Bank information including, but not limited to,
technical or nontechnical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential customers or suppliers
which:

 

(a)         derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and

 

(b)         is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

 

2.           Duties.

 

2.1        Position. The Executive is employed as the Executive Vice President
of the Bank, subject to the direction of the President & Chief Operating Officer
(hereinafter “President”) or its designee(s) and shall perform and discharge
well and faithfully the duties which may be assigned to him from time to time by
the Bank in connection with the conduct of its business. The duties and
responsibilities of the Executive are set forth on Exhibit A attached hereto.

 

2.2        Full-Time Status. In addition to the duties and responsibilities
specifically assigned to the Executive pursuant to Section 2.1 hereof, the
Executive shall:

 

(a)          devote substantially all of his time, energy and skill during
regular business hours to the performance of the duties of his employment
(reasonable vacations and reasonable absences due to illness excepted) and
faithfully and industriously perform such duties;

 

(b)         diligently follow and implement all reasonable and lawful management
policies and decisions communicated to him by the Board of Directors of the
Bank; and

 

(c)          timely prepare and forward to the President or its designees all
reports and accountings as may be requested of the Executive.

 

 4 

 

 

2.3        Permitted Activities. The Executive shall devote his entire business
time, attention and energies to the Business of the Bank and shall not during
the Term be engaged (whether or not during normal business hours) in any other
business or professional activity, whether or not such activity is pursued for
gain, profit or other pecuniary advantage; but this shall not be construed as
preventing the Executive from:

 

(a)          investing his personal assets in businesses which (subject to
clause (b) below) are not in competition with the Business of the Bank and which
will not require any services on the part of the Executive in their operation or
affairs and in which his participation is solely that of an investor;

 

(b)         purchasing securities in any corporation whose securities are
regularly traded provided that such purchase shall not result in him
collectively owning beneficially at any time five percent (5%) or more of the
equity securities of any business in competition with the Business of the Bank;
and

 

(c)          participating in civic and professional affairs and organizations
and conferences, preparing or publishing papers or books or teaching so long as
the Board of Directors of the Bank approves of such activities prior to the
Executive’s engaging in them.

 

3.           Term and Termination.

 

3.1        Term. This Agreement shall remain in effect for the Term. While this
Agreement remains in effect, it shall automatically renew each day after the
date of this Agreement so that the Term remains a three-year term from
day-to-day hereafter unless the Bank or the Executive gives written notice to
the other of its intent that the automatic renewals shall cease. In the event
such notice of non-renewal is properly given, this Agreement and the Term shall
expire on the third anniversary of the thirtieth (30th) day following the date
such written notice is received.

 

3.2        Termination. During the Term, the employment of the Executive under
this Agreement may be terminated only as follows:

 

3.2.1        By the Bank:

 

(a)          Reserved;

 

(b)          For Cause, upon written notice to the Executive pursuant to Section
1.5.1 hereof, where the notice has been approved by a resolution passed by
two-thirds (2/3) of the directors of the Bank then in office;

 

(c)          Without Cause at any time, provided that the Bank shall give the
Executive thirty (30) days’ prior written notice of its intent to terminate, in
which event the Bank shall be required to continue to meet its obligations to
the Executive under Section 4.1 for a period equal to the lesser of (i) twelve
(12) months following the termination or (ii) the remaining Term of the
Agreement; or

 

 5 

 

 

(d)        Upon the Disability of Executive at any time, provided that the Bank
shall give the Executive thirty (30) days’ prior written notice of its intent to
terminate, in which event, the Bank shall be required to continue to meet its
obligations under Section 4.1 for a period of six (6) months following the
termination or until the Executive begins receiving payments under the Bank’s
long-term disability policy, whichever occurs first.

 

3.2.2        By the Executive:

 

(a)          For Cause, in which event the Bank shall be required to continue to
meet its obligations under Section 4.1 for a period equal to the lesser of (i)
twelve (12) months following the termination or (ii) the remaining Term of the
Agreement; or

 

(b) Without Cause or upon the Disability of the Executive, provided that the
Executive shall give the Bank sixty (60) days’ prior written notice of his
intent to terminate.

 

3.2.3        At any time upon mutual, written agreement of the parties.

 

3.2.4        Notwithstanding anything in this Agreement to the contrary, the
Term shall end automatically upon the Executive’s death.

 

3.3        Change of Control.

 

(a)          If, within six (6) months after a Change of Control as defined in
Section 1.6(a) or (c), the Executive terminates his employment with the Bank
under this Agreement for Cause, the Executive, or in the event of his subsequent
death, his designated beneficiaries or his estate, as the case may be, shall
receive, as liquidated damages, in lieu of all other claims, a severance payment
equal to one and one-half (1.5) times the Executive’s then current Base Salary
and bonus then in effect, if any, paid in a lump sum cash payment in accordance
with Section 3.3A.

 

(b)          If, within six (6) months after a Change of Control as defined in
Section 1.6(b), the Executive terminates his employment with the Bank under this
Agreement for Cause, the Executive, or in the event of his subsequent death, his
designated beneficiaries or his estate, as the case may be, shall receive, as
liquidated damages, in lieu of all other claims, a severance payment equal to
one and one-half (1.5) times the Executive’s then current Base Salary and bonus
then in effect, if any, paid in equal installments in accordance with the Bank’s
normal payroll practices over a period equal to the lesser of twelve (12) months
or, determined as of the date of the Executive’s termination of employment, the
remaining Term of the Agreement, and paid in accordance with Section 3.3A.

 

 6 

 

 

(c)          In no event shall the payment(s) described in this Section 3.3
exceed the amount permitted by Section 280G of the Internal Revenue Code, as
amended (the ‘Code’). Therefore, if the aggregate present value (determined as
of the date of the Change of Control in accordance with the provisions of
Section 280G of the Code) of both the severance payment and all other payments
to the Executive in the nature of compensation which are contingent on a change
in ownership or effective control off the Bank or in the ownership of a
substantial portion of the assets of the Bank (the ‘Aggregate Severance’) would
result in a ‘parachute payment,’ as defined under Section 280G of the Code, then
the Aggregate Severance shall not be greater than an amount equal to 2.99
multiplied by the Executive’s ‘base amount’ for the ‘base period,’ as those
terms are defined under Section 280G of the Code. In the event the Aggregate
Severance is required to be reduced pursuant to this Section 3.3, the latest
payments in time shall be reduced first and if multiple portions of the
Aggregate Severance to be reduced are paid at the same time, any non-cash
payments will be reduced before any cash payments, and any remaining cash
payments will be reduced pro rata.

 

3.3A     Severance.

 

(a)          Payment of severance amounts due upon the Executive’s termination
of employment pursuant to Sections 3.2.1(c) or (d); Section 3.2.2(a); or Section
3.3, as applicable, including any reimbursements to which the Executive is
entitled pursuant to Section 4.4, shall commence or be made, as applicable,
within ninety (90) days after the Executive experiences a Separation from
Service on or after the date the Executive’s employment is terminated.

 

(b)          Notwithstanding any provision in the Agreement to the contrary, to
the extent necessary to avoid the imposition of tax on the Executive under Code
Section 409A, any payments that are otherwise payable to the Executive within
the first six (6) months following the effective date of the Executive’s
Separation from Service, shall be suspended and paid as soon as practicable
following the end of the six-month period following such effective date if,
immediately prior to the Executive’s Separation from Service, the Executive is
determined to be a ‘specified employee’ (within the meaning of Code Section
409A(a)(2)(B)(i)) of the Bank (or any related ‘service recipient’ within the
meaning of Code Section 409A and the regulations thereunder). Any payments
suspended by operation of the foregoing sentence shall be paid as a lump sum in
the seventh month following such effective date. Payments (or portions thereof)
that would be paid latest in time during the six-month period will be suspended
first.

 

3.4        Effect of Termination. Upon termination of the Executive’s employment
hereunder, the Bank shall have no further obligations to the Executive or the
Executive’s estate with respect to this Agreement, except for the payment of
salary and bonus amounts, if any, accrued pursuant to Sections 4.1 and 4.2
hereof and unpaid as of the effective date of the termination of employment and
payments set forth in Sections 3.2.1(a), (c) or (d); Section 3.2.2(a); Section
3.3; and Section 4.4, as applicable. Nothing contained herein shall limit or
impinge upon any other rights or remedies of the Bank or the Executive under any
other agreement or plan to which the Executive is a party or of which the
Executive is a beneficiary.

 

 7 

 

 

4.           Compensation. The Executive shall receive the following salary and
benefits during the Term, except as otherwise provided below:

 

4.1        Base Salary. During the Term in effect at the time of this Agreement,
the Executive shall be compensated at a base rate of $195,000 per year (the
“Base Salary”). The Executive’s Base Salary shall be reviewed by the President
at least annually, and based on its evaluation of Executive’s performance, may
recommend to the Board of Directors of the Bank that the Executive’s Base Salary
be increased in such amount, if any, as may be determined by the Board of
Directors of the Bank. Base Salary shall be payable in accordance with the
Bank’s normal payroll practices.

 

4.2        Incentive Compensation. The Executive shall be eligible to receive
annual bonus compensation, if any, at a target rate of 30% of the Executive’s
base pay as recommended by the President and as approved by the Board of
Directors of the Bank pursuant to any incentive compensation program as may be
adopted from time to time by the Bank.

 

4.3        Health Insurance.

 

(a)          In the event of termination by the Executive for Cause (Section
3.2.2(a)) or following a Change of Control (Section 3.3), the Bank shall
reimburse Executive for the cost of premium payments paid by the Executive to
continue his then existing health insurance for himself and his eligible
dependents as provided by the Bank for a period of twelve (12) months following
the date of termination of employment.

 

(b)          In the event of a termination by the Bank without Cause (Section
3.2.l(c)), the Bank shall reimburse the Executive for the cost of premium
payments paid by the Executive to continue his then existing health insurance
for himself and his eligible dependents as provided by Bank for a period of
twelve (12) months following the date of termination of employment.

 

(c)          In no event shall any reimbursement pursuant to this Section 4.4 be
paid after the last day of the taxable year following the taxable year in which
the expense was incurred. The amount of reimbursable expenses incurred in one
taxable year shall not affect the expenses eligible for reimbursement in any
other taxable year. Such right to reimbursement is not subject to liquidation or
exchange for another benefit.

 

4.4        Business Expenses; Memberships. The Bank specifically agrees to
reimburse the Executive for:

 

(a)        reasonable and necessary business (including travel) expenses
incurred by him in the performance of his duties hereunder, as approved by the
President; and

 

 8 

 

 

(b)        reasonable dues and business related expenditures, including
initiation fees, associated with memberships, as selected by the Executive,
including country clubs and professional associations which are commensurate
with his position.

 

provided, however, that the Executive shall, as a condition of reimbursement,
submit verification of the nature and amount of such expenses in accordance with
reimbursement policies from time to time adopted by the Bank and in sufficient
detail to comply with rules and regulations promulgated by the Internal Revenue
Service.

 

4.5         Benefits. In addition to the benefits specifically described in this
Agreement, the Executive shall be entitled to such benefits as may be available
from time to time to executives of the Bank similarly situated to the Executive.
All such benefits shall be awarded and administered in accordance with the
Bank’s standard policies and practices. Such benefits may include, by way of
example only, vacation pay, profit-sharing plans, retirement or investment
funds, dental, health, life and disability insurance benefits and such other
benefits as the Bank deems appropriate.

 

4.6         Withholding. The Bank may deduct from each payment of compensation
hereunder all amounts required to be deducted and withheld in accordance with
applicable federal and state income, FICA and other withholding requirements.

 

4.7         Reimbursement of Expenses; In-Kind Benefits. All expenses eligible
for reimbursement under this Agreement must be incurred by the Executive during
the Term of this Agreement to be eligible for reimbursement. All in-kind
benefits described in this Agreement must be provided by the Bank during the
Term of this Agreement. The amount of reimbursable expenses incurred, and the
amount of in-kind benefits provided, in one taxable year shall not affect the
expenses eligible for reimbursement, or in-kind benefits provided, in any other
taxable year. All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the calendar year following the calendar year in which the expense was
incurred. Such right to reimbursement or in-kind benefits are not subject to
liquidation or exchange for another benefit.         

 

5.           Bank Information.

 

5.1        Ownership of Bank Information. All Bank Information received or
developed by the Executive while employed by the Bank will remain the sole and
exclusive property of the Bank.

 

5.2        Obligations of the Executive. The Executive agrees:

 

(a)          to hold Bank Information in strictest confidence;

 

(b)          not to use, duplicate, reproduce, distribute, disclose or otherwise
disseminate Bank Information or any physical embodiments of Bank Information;
and

 

 9 

 

 

(c)          in any event, not to take any action causing or fail to take any
action necessary in order to prevent any Bank Information from losing its
character or ceasing to qualify as Confidential Information or a Trade Secret.

 

In the event that the Executive is required by law to disclose any Bank
Information, the Executive will not make such disclosure unless (and then only
to the extent that) the Executive has been advised by independent legal counsel
that such disclosure is required by law and then only after prior written notice
is given to the Bank when the Executive becomes aware that such disclosure has
been requested and is required by law. This Section 5 shall survive for a period
of twelve (12) months following termination of this Agreement for any reason
with respect to Confidential Information, and shall survive termination of this
Agreement for any reason for so long as is permitted by applicable law, with
respect to Trade Secrets.

 

5.3        Delivery upon Request or Termination. Upon request by the Bank, and
in any event upon termination of his employment with the Bank, the Executive
will promptly deliver to the Bank all property belonging to the Bank, including,
without limitation, all Bank Information then in his possession or control.

 

6.           Non-Competition. The Executive agrees that during his employment by
the Bank hereunder and, in the event of his termination:

 

• by the Bank for Cause pursuant to Section 3.2.l(b),

 

• by the Executive without Cause pursuant to Section 3.2.2(b), or

 

• by the Executive in connection with a Change of Control pursuant to Section
3.3,

 

for a period of twelve (12) months thereafter, he will not (except on behalf of
or with the prior written consent of the Bank), within the Area, either directly
or indirectly, on his own behalf or in the service or on behalf of others, as an
executive employee or in any other capacity which involves duties and
responsibilities similar to those undertaken for the Bank (including as an
organizer or proposed executive officer of a new financial institution), engage
in any business which is the same as or essentially the same as the Business of
the Bank and which is or is foreseeable to be competitive with the Bank. The
Executive acknowledges that the degree of Bank Confidential Information made
available to him in addition to his relationships developed with Bank customers
are protectable interests warranting such restriction.

 

7.           Non-Solicitation of Customers. The Executive agrees that during his
employment by the Bank hereunder and, in the event of his termination:

 

• by the Bank for Cause pursuant to Section 3.2.l(b),

 

• by the Executive without Cause pursuant to Section 3.2.2(b), or

 

• by the Executive in connection with a Change of Control pursuant to Section
3.3,

 

for a period of twelve (12) months thereafter, he will not (except on behalf of
or with the prior written consent of the Bank), within the Area, on his own
behalf or in the service or on behalf of others, solicit, divert or appropriate
or attempt to solicit, divert or appropriate, any business from any of the
Bank’s customers, including actively sought prospective customers, with whom the
Executive has or had material contact during the last two (2) years of his
employment, for purposes of providing products or services that are competitive
with the Business of the Bank.

 

 10 

 

 

8.           Non-Solicitation of Employees. The Executive agrees that during his
employment by the Bank hereunder and, in the event of his termination:

 

• by the Bank for Cause pursuant to Section 3.2.1(b),

 

• by the Executive without Cause pursuant to Section 3.2.2(b), or

 

• by the Executive in connection with a Change of Control pursuant to Section
3.3,

 

for a period of twelve (12) months thereafter, he will not, within the Area, on
his own behalf or in the service or on behalf of others, solicit, recruit or
hire away or attempt to solicit, recruit or hire away, any employee of the Bank
to another person or entity providing products or services that are competitive
with the Business of the Bank, whether or not:

 

• such employee is a full-time employee or a temporary employee of the Bank,

 

• such employment is pursuant to written agreement, and

 

• such employment is for a determined period or is at will.

 

9.           Remedies. The Executive agrees that the covenants contained in
Sections 5 through 8 of this Agreement are of the essence of this Agreement;
that each of the covenants is reasonable and necessary to protect the business,
interests and properties of the Bank, and that irreparable loss and damage will
be suffered by the Bank should he breach any of the covenants. Therefore, the
Executive agrees and consents that, in addition to all the remedies provided by
law or in equity, the Bank shall be entitled to a temporary restraining order
and temporary and permanent injunctions to prevent a breach or contemplated
breach of any of the covenants. The Bank and the Executive agree that all
remedies available to the Bank or the Executive, as applicable, shall be
cumulative.

 

10.         Severability. The parties agree that each of the provisions included
in this Agreement is separate, distinct and severable from the other provisions
of this Agreement and that the invalidity or unenforceability of any Agreement
provision shall not affect the validity or enforceability of any other provision
of this Agreement. Further, if any provision of this Agreement is ruled invalid
or unenforceable by a court of competent jurisdiction because of a conflict
between the provision and any applicable law or public policy, the provision
shall be redrawn to make the provision consistent with and valid and enforceable
under the law or public policy.

 

11.         No Set-Off by the Executive. The existence of any claim, demand,
action or cause of action by the Executive against the Bank whether predicated
upon this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Bank of any of its rights hereunder.

 

12.         Notice. All notices and other communications required or permitted
under this Agreement shall be in writing and, if mailed by prepaid first-class
mail or certified mail, return receipt requested, shall be deemed to have been
received on the earlier of the date shown on the receipt or three (3) business
days after the postmarked date thereof. In addition, notices hereunder may be
delivered by hand or overnight courier, in which event the notice shall be
deemed effective when delivered. All notices and other communications under this
Agreement shall be given to the parties hereto at the following addresses:

 

 11 

 

 

(i)If to the Bank, to it at:

 

Post Office Box 23900

Green Bay, Wisconsin 54305-3900

 

(ii)If to the Executive, to him at:

 

3760 Hidden Trail

Oneida, WI 54155

 

13.         Assignment. Neither party hereto may assign or delegate this
Agreement or any of its rights and obligations hereunder without the written
consent of the other party to this Agreement; provided, however, that the rights
and obligations of the Bank shall apply to its successor(s) and the rights of
the Executive shall inure to the benefit of the heirs or the estate of the
Executive.

 

14.         Waiver. A waiver by one party to this Agreement of any breach of
this Agreement by the other party to this Agreement shall not be effective
unless in writing, and no waiver shall operate or be construed as a waiver of
the same or another breach on a subsequent occasion.

 

15.         Arbitration. Any controversy or claim arising out of or relating to
this contract, or the breach thereof, shall be settled by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator may be entered
only in a state court of Wisconsin or the federal court for the Eastern District
of Wisconsin. The Bank and the Executive agree to share equally the fees and
expenses associated with the arbitration proceedings.

 

16.         Attorneys’ Fees. In the event that the parties have complied with
this Agreement with respect to arbitration of disputes and litigation ensues
between the parties concerning the enforcement of an arbitration award, the
party prevailing in such litigation shall be entitled to receive from the other
party all reasonable costs and expenses, including without limitation attorneys’
fees, incurred by the prevailing party in connection with such litigation, and
the other party shall pay such costs and expenses to the prevailing party within
sixty (60) days after a final determination (excluding any appeals) is made with
respect to the litigation.

 

17.         Applicable Law. This Agreement shall be construed and enforced under
and in accordance with the laws of the State of Wisconsin.

 

18.         Interpretation. Words importing any gender include all genders.
Words importing the singular form shall include the plural and vice versa. The
terms “herein”, “hereunder”, “hereby”, “hereto”, “hereof’ and any similar terms
refer to this Agreement. Any captions, titles or headings preceding the text of
any article, section or subsection herein are solely for convenience of
reference and shall not constitute part of this Agreement or affect its meaning,
construction or effect.

 

 12 

 

 

19.         Entire Agreement. This Agreement embodies the entire and final
agreement of the parties on the subject matter stated in this Agreement. No
amendment or modification of this Agreement shall be valid or binding upon the
Bank or the Executive unless made in writing and signed by both parties. All
prior understandings and agreements relating to the subject matter of this
Agreement, including, but not limited to, that certain employment agreement
between the Bank and the Executive previously signed by the parties and also
dated as of April 7, 2000, are hereby expressly terminated and superseded.

 

20.         Rights of Third Parties. Nothing herein expressed is intended to or
shall be construed to confer upon or give to any person, firm or other entity,
other than the parties hereto and their permitted assigns, any rights or
remedies under or by reason of this Agreement.

 

21.         Survival. The obligations of the Executive pursuant to Sections 5,
6, 7, 8 and 9 shall survive the termination of the employment of the Executive
hereunder for the period designated under each of those respective sections.

 

IN WITNESS WHEREOF, the parties have caused this Revised and Restated Employment
Agreement to be executed on the day and year first above written.

 

THE BANK:   THE EXECUTIVE:           By:   /s/ Michael E. Daniels   /s/ Eric J.
Witczak           Print Name: Michael E. Daniels               Title: President
& Chief Operating Officer    

 

 13 

 

 

Exhibit A

 

Duties and Responsibilities of the Executive

 

Principal Accountabilities:

 

 14 

